DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/16/2021 has been entered.  Claims 1-8 remain pending in the present application.
Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: .Applicant’s arguments, see Remarks, filed 8/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections set forth in the Non-Final Office Action dated 5/14/2021 has been withdrawn. Specifically, Applicant’s argument regarding the limitations of the first portion and second portions being at acute angles in combination with the limitation “said first edge creates a first point of contact with said mounting surface at a first terminal portion of said first edge and said second edge creates a second point of contact with said mounting surface at a second terminal portion of said second edge” define over the prior art of record in the Examiner’s position.  As set forth in the previous office action, Kunevicius US 5857651 disclose the general working conditions of having first and second portions located at different angles relative to a middle portion by indicating the angle is a result effective variable. However, Applicant has persuasively argued that the acute angle is critical to the Applicant’s invention thereby overcoming the Examiner’s position of obviousness.  Swinderman US 5799918 and Woodruff US 9378666 disclose generally U-shaped mounting brackets that have first and second sides which are angled at an acute angle relative to a central portion.  However, it is the Examiner’s position that Swinderman and Woodruff would not render obvious the Applicant’s claimed invention since neither have terminal edges of the first and second sides which contact the supporting post as required by Applicant’s claim.  Therefore, it is the Examiner’s position that the claims define over the prior art and are in condition for allowance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632